DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 were previously objected to for minor informalities.  Applicant has provided many corrections to the claims, but issues still remain.
Claims 1-13 are again objected to because of the following informalities:
Claim 1, lines 6-7 should read “[a] respective pinions mechanically connected to respective output members of the electric drive units”
Claim 1, lines 9-10 should read “a symmetric polygonal shape, wherein gear rack teeth, which are in mesh with teeth of the respective pinions”
Claim 1, line 12 should read “the polygonal shape has 
Claim 2, line 3 should read “respective toothed surface”
Claim 2, line 5 should read “each other a process”
Claim 2, line 6 should read “glue and mechanically”
Claim 2, line 5 should read “fixedly by a process”
Claim 3, line 2 should read “the gear rack, which are in mesh with teeth of the respective pinions, 
Claim 4, line 2 should read “the gear rack, which are in mesh with teeth of the respective pinions, 
Claim 5, line 2 should read “the gear rack, which are in mesh with teeth of the respective pinions, 
Claim 6, line 2 should read “the gear rack, which are in mesh with teeth of the respective pinions, 
Claim 7, line 2 should read “the gear rack, which are in mesh with teeth of the respective pinions, 
Claim 8, line 2 should read “the gear rack, which are in mesh with teeth of the respective pinions, 
Claim 10, line 7 should read “made up of a plurality of parts”
Claim 10, line 8 should read “length of [a] the whole toothed surface of the gear rack”
Claim 10, line 10 should read “each other a process”
Claim 10, line 12 should read “glue and mechanically”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided some corrections, but issues still remain.
Claims 1-9 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-12 recites the limitation “at least three drive units”; this limitation renders the claim indefinite because it is not understood how many “drive units” are required of the claim.  In this instance, line 2 already recites “electric drive units”.  Thus, when lines 11-12 recite “at least two drive units”, it becomes unclear if lines 11-12 are attempting to refer back to the “electric drive units” of line 2, or if lines 11-12 are introducing additional “drive units” altogether.  For this reason, Claim 1 is rendered indefinite.
Claim 1 recites the limitation “the polygonal shape has the number from at least three sides”; this renders the claim indefinite because it is not understood what structure is being required by this language.  In this instance, it is not understood what is meant by “has the number from at least three sides”.  Specifically, what is meant by “the number”?  This appears to potentially be a grammatical issue, but, the Examiner can only guess at Applicant’s intent.  As far as the Examiner can understand, it appears that Applicant is attempting to recite that the polygonal shape has at least three sides, but this is merely a guess.  For examination purposes herein, the Examiner has taken this interpretation.
Claim 2 recites the limitation "each toothed surface".  There is insufficient antecedent basis for this limitation in the claims.
Claims 3-5 recites the limitation "all toothed surfaces".  There is insufficient antecedent basis for this limitation in the claims.
Claims 6-8 recites the limitation “the toothed surfaces”; this renders these claims indefinite because it is not made clear how many toothed surfaces are actually required of the claim(s).  In this instance, Claims 6-8 depend from Claim 2, which recites “a toothed surface” (singular).  Thus, when Claim 6-8 recites “the toothed surfaces” (plural), it becomes unclear how many toothed surfaces are actually required.  Additionally, given the above facts, the limitation "the toothed surfaces" lack sufficient antecedent basis for this limitation in the claim(s).
Appropriate corrections are required.

Response to Arguments
Applicant's arguments filed February 17th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Murakami disclose the composite design of a toothed rack consisting of short pieces of one tooth, which allows inexpensive production of toothed racks of any given length (up to infinity), but this design has a significant disadvantage. The length of the rail section according to Murakami is equal to the pitch of the teeth, which is much less than the height of the tooth plus the distance to the axis of the tightening section of the part. Thus, when force is applied to the tooth, there will be a large breakout torque on the tooth, making the rack inapplicable in such a heavy-duty design as an oil pump rack and pinion drive. In present invention these parts of the rack contain many teeth, thus the force on tooth breaking will act inside the integral part of the rack and the strength will be significantly higher”, the Examiner must respectfully disagree.  Applicant argues that because Murakami’s gear rack pieces (2) have one tooth each, they are not durable enough for use in heavy-duty applications, such as downhole pumping.  At the outset, this argument appears to be mere conjecture that is not supported with any evidence, whether external or from the prior art references themselves.  Additionally, it is noted that Murakami clearly discloses another embodiment of the rack gear (Figs. 6-7) which discloses multiple teeth (3) on each rack piece (2’), thus overcoming the alleged durability deficiency alleged by Applicant.  As such, Murakami continues to read upon Applicant’s claims as now recited.  Please refer to the updated rejections below.
In regards to Applicant’s argument that “Aoki proposes a composite rack of parts connected together so that each tooth of the rack is separated between these parts, which reduces the strength of the teeth. Present invention offer a design in which each tooth toothed rack is one piece. Therefore, Aoki's design cannot be contrasted with present invention. Thus present invention have the beneficial effect of using a composite toothed rack of the new design, amplified by the effect of using multiple (three or more) simultaneous drive units”, the Examiner must respectfully disagree.  Applicant alleges that Aoki’s teeth are multi-piece (i.e. laminated), whereas Applicant’s teeth are one-piece (i.e. solid).  Respectfully, this is irrelevant as it relates the proposed combination at hand.  At the outset, it is noted that both Hilger’s and Murakami’s rack teeth are solid, as claimed.  The proposed combination merely suggests to provide herringbone or helical tooth shapes for the rack of Hilgers/Murakami in order to reduce rack noise, as clearly suggested in Aoki.  The proposed combination has not suggested to form the rack teeth with Aoki’s lamination methods.  The only suggestion is to modify the rack tooth shape to herringbone or helical for the purposes of noise/vibration reduction.  As such, Applicant’s argument directed at Aoki’s lamination method is rendered essentially irrelevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0107979 to Hilgers et al. in view of US 2015/0219191 to Gaffe.
	In regards to independent Claim 1, and with particular reference to Figures 1-7, Hilgers et al. (Hilgers) discloses:

(1)	A linear rack drive (200 in Figs. 6-7; “a rack and pinion gearing arrangement”; Abstract) for a submersible rod pump for oil production (“for a sucker-rod pump”; Abstract), comprising electric drive units (212, 213; Fig. 6), a rack and pinion drive (206-209, 214, 215) including a gear rack (206, 207), a respective pinions (208, 209) mechanically connected to respective output members (210, 211) of respective electric drive units (para. 55), a polished rod (252), wherein the gear rack is made compound (i.e. assembled of multiple parts; this is made apparent in para. 56; “separate members that are fixedly connected together to form a rigid component”) and has a cross section of a symmetric polygonal shape (a symmetric rectangular cross-section is apparent from Figs. 2 & 6-7 and paras. 56 & 64; in this instance, the embodiment of Figs. 6-7 provides opposing rack members (i.e. twice the number of racks as Fig. 2) that form a symmetrical rectangular polygon shape), and a gear rack teeth (seen in Fig. 7 along rack 206 and rack 207), being in mesh with respective pinions (apparent in Fig. 7), are formed symmetrically with respect to a center of the polygon shape (apparent in Fig. 7), and the gear rack simultaneously receives driving force from at least two drive units (apparent in Figs. 6-7 and paras. 55-58) and the polygonal shape has the number from at least three sides (Hilgers’ two-sided rectangular rack (i.e. double the number of racks as seen in Figure 2) has at least four sides, as is implicit to a square or rectangle; see also Figs. 2 & 7).
 
Although Hilgers discloses the majority of Applicant’s recited invention, he does not specifically recite at least three drive units.
However, Gaffe discloses a linear actuator assembly (Figs. 1 & 4) in which a polygonal, three-
sided rack 240 is driven to reciprocate by three corresponding motor-driven pinions (231a) (i.e. three drive units).  Gaffe discloses that cross-section of the interior planetary gear is externally a polygonal section some of whose segments correspond to a flattened longitudinal band in which a rack is realized, and further, the number of flattened longitudinal bands with a rack corresponds to the number of satellites on the satellite carrier(s).  Gaffe discloses that this rack-and-pinion arrangement is of particularly reduced size, is composed of a much smaller number of components, and more efficiently transforms a rotational movement into a translational movement (para. 15).  Given Hilgers’ disclosure that more than one drive unit acts to “substantially increase the pumping capacity, as compared to a single-motor linear rod pumping apparatus, while simultaneously reducing the net moment on the pump rod 252 resulting from operation of the motors” (para. 58), one of ordinary skill in the art would clearly recognize that three electric drive units would further increase pumping capacity (over a two-motor drive) while retaining a low net moment on the pumping rod 252.  Therefore, to one of ordinary skill desiring a rod pump with increased pumping capacity and a low net moment on the pumping rod, it would have been obvious to utilize the techniques disclosed in Gaffe (i.e. providing three motor-driven pinions and a corresponding three-sided rack) in combination with those seen in Hilgers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hilgers’ rack-and-pinion setup with the three-sided polygonal rack and three associated motor-driven pinions of Gaffe in order to obtain predictable results; those results being a rod pump having increased pumping capacity and a low net moment on the pumping rod.  In this case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hilgers’ Figure 6 embodiment to include an additional electric motor and corresponding drive pinion (to correspondingly drive the three-side rack from Gaffe), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	In regards to Claim 5, the toothed surfaces of the gear rack (241, from Gaffe) are formed by arched teeth (apparent in Fig. 4).

Claims 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers-Gaffe (applied above), in view of JPS55-72940 to Murakami. 
In regards to Claim 2, Hilgers-Gaffe does not disclose the use of a multi-piece toothed surface.
However, Murakami discloses another rack-and-pinion assembly (Fig. 1) in which a rack 1 having a tooted surface 3 engages with the teeth 7 of a pinion 6, and specifically discloses that the toothed surface of the rack is made up of a plurality of parts (2’; Figs. 6-7) having a length shorter than a length of the whole respected toothed surface of the gear rack (apparent in Figs. 1 & 6-7), each tooth (3) of said toothed surface is solid (Figs. 6-7), each said part (2’) of the gear rack has a plurality of teeth (3) formed on the gear rack (Figs. 6-7 shows two teeth per part) and the plurality of parts are attached to a base (5) of the gear rack and/or each other fixedly by process selected from the group consisting of welding, soldering, glue or/and mechanically (Murakami discloses a mechanical connection between base wire 5 and the rack pieces 2’; see para. 3 of machine translation).  Murakami discloses that by building up the rack with multiple pieces attached to a common base, the rack length can be made unlimited and requires no machining, thereby reducing manufacturing costs (para. 3).  Therefore, to one of ordinary skill desiring an improved rack that allows for infinite length at a reduced cost, it would have been obvious to utilize the techniques disclosed in Murakami in combination with those seen in Hilgers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hilgers’ racks (206, 207) to be formed of an assembly of pieces mounted to a common base (as taught in Murakami) in order to obtain predictable results; those results being an improved rack structure that allows for greater flexibility in length without the need for expensive machining.
In regards to Claim 8, the toothed surfaces of the gear rack are arched teeth.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers-Gaffe (applied above for Claim 1) in view of US 2016/0102748 to Aoki et al.
In regards to Claims 3-4, Hilgers-Gaffe discloses the linear rack drive according to claim 1, but does not further disclose that the toothed surfaces of the gear rack, being in mesh with respective pinions, and respective pinions teeth, are formed by helical teeth (Claim 3) or herringbone teeth (Claim 4).
However, use of helical or herringbone rack teeth is well known in the art of rack-and-pinion drives, as shown by Aoki et al. (Aoki).  In particular, Aoki specifically teaches that it has been well known that the rack-and-pinion mechanism made by a helical rack and a helical pinion or made by a herringbone rack and a herringbone pinion generates lower tooth-hit noise in comparison with the case of the rack-and-pinion mechanism made by a spur rack and a spur pinion.  In other words, Aoki recognizes that helical and herringbone teeth designs provides the benefit of reduced noise, thereby improving rack operation.  Therefore, to one of ordinary skill desiring a quieter rack-and-pinion drive, it would have been obvious to utilize the techniques disclosed in Aoki in combination with those seen in Hilgers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the tooth shape in Hilgers with the helical or herringbone tooth shape taught in Aoki in order to obtain predictable results; those results being a quieter rack-and-pinion drive, thereby providing a quieter overall sucker rod pump assembly.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers-Gaffe-Murakami (as applied above to Claim 2), further in view of US 2016/0102748 to Aoki et al.
In regards to Claims 6-7, Hilgers-Gaffe-Murakami discloses the linear rack drive according to claim 2, but does not further disclose that the toothed surfaces of the gear rack, being in mesh with respective pinions, and respective pinions teeth, are formed by helical teeth (Claim 6) or herringbone teeth (Claim 7).
However, use of helical or herringbone rack teeth is well known in the art of rack-and-pinion drives, as shown by Aoki et al. (Aoki).  In particular, Aoki specifically teaches that it has been well known that the rack-and-pinion mechanism made by a helical rack and a helical pinion or made by a herringbone rack and a herringbone pinion generates lower tooth-hit noise in comparison with the case of the rack-and-pinion mechanism made by a spur rack and a spur pinion.  In other words, Aoki recognizes that helical and herringbone teeth designs provide the benefit of reduced noise, thereby improving rack operation.  Therefore, to one of ordinary skill desiring a quieter rack-and-pinion drive, it would have been obvious to utilize the techniques disclosed in Aoki in combination with those seen in Hilgers-Gaffe-Murakami in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the tooth shape in Hilgers-Gaffe-Murakami with the helical or herringbone tooth shape taught in Aoki in order to obtain predictable results; those results being a quieter rack-and-pinion drive, thereby providing a quieter overall sucker rod pump assembly.

Claims 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (applied above) in view of JPS55-72940 to Murakami.
In regards to independent Claim 10, Hilgers et al. discloses:

(10)	A linear rack drive (200 in Figs. 6-7; “a rack and pinion gearing arrangement”; Abstract) for a submersible rod pump for oil production (“for a sucker-rod pump”; Abstract), comprising an electric drive unit (212, 213), a rack and pinion drive (206-209, 214, 215) comprising a gear rack (206/207), a pinion gear (208/209) mechanically connected to an output member of the electric drive unit (Figs. 6-7), a polished rod (252; Fig. 7)

Although Hilgers discloses much of Applicant’s recited invention, he does not further disclose wherein a toothed surface of the gear rack is made up of several plurality of parts having a length shorter than a length of a whole toothed surface of the gear rack, each tooth of said toothed surface is solid, each said part of the gear rack has a plurality of teeth formed on the gear rack and the plurality of parts are fixedly attached to a base of the gear rack and/or each other fixedly by process selected from the group consisting of said parts fixedly attached to a base of the gear rack and/or each other by welding, soldering, glue or/and mechanically (Hilgers does not disclose the use of a multi-piece toothed surface).
However, as noted for Claim 2 above, Murakami discloses another rack-and-pinion assembly (Fig. 1) in which a rack 1 having a tooted surface 3 engages with the teeth 7 of a pinion 6, and specifically discloses that the toothed surface of the rack is made up of a plurality of parts (2’; Figs. 6-7) having a length shorter than a length of the whole respected toothed surface of the gear rack (apparent in Figs. 1 & 6-7), each tooth (3) of said toothed surface is solid (Figs. 6-7), each said part (2’) of the gear rack has a plurality of teeth (3) formed on the gear rack (Figs. 6-7 shows two teeth per part) and the plurality of parts are attached to a base (5) of the gear rack and/or each other fixedly by process selected from the group consisting of welding, soldering, glue or/and mechanically (Murakami discloses a mechanical connection between base wire 5 and the rack pieces 2’; see para. 3 of machine translation).  Murakami discloses that by building up the rack with multiple pieces attached to a common base, the rack length can be made unlimited and requires no machining, thereby reducing manufacturing costs (para. 3).  Therefore, to one of ordinary skill desiring an improved rack that allows for infinite length at a reduced cost, it would have been obvious to utilize the techniques disclosed in Murakami in combination with those seen in Hilgers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hilgers’ rack (206, 207) to be formed of an assembly of pieces mounted to a common base (as taught in Murakami) in order to obtain predictable results; those results being an improved rack structure that allows for greater flexibility in length without the need for expensive machining.  It is noted that Murakami’s opposing teeth arrangement (Figs. 6-7) would engage seamlessly with the dual pinions (208, 209) of Hilgers seen in Figs. 6-7.
In regards to Claim 13, Hilgers and Murakami both teach that the toothed surface of the gear rack is formed by arched teeth (apparent in Figs. 5 & 7 of Hilgers and Fig. 1 of Murakami).


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers-Murakami (as applied above for Claim 10), in further view of US 2016/0102748 to Aoki et al.
In regards to Claims 11-12, Hilgers-Murakami discloses the linear rack drive according to claims 2 and 10, but does not further disclose that the toothed surfaces of the gear rack, being in mesh with respective pinions, and respective pinions teeth, are formed by helical teeth (Claim 11) or herringbone teeth (Claim 12).
However, use of helical or herringbone rack teeth is well known in the art of rack-and-pinion drives, as shown by Aoki et al. (Aoki).  In particular, Aoki specifically teaches that it has been well known that the rack-and-pinion mechanism made by a helical rack and a helical pinion or made by a herringbone rack and a herringbone pinion generates lower tooth-hit noise in comparison with the case of the rack-and-pinion mechanism made by a spur rack and a spur pinion.  In other words, Aoki recognizes that helical and herringbone teeth designs provide the benefit of reduced noise, thereby improving rack operation.  Therefore, to one of ordinary skill desiring a quieter rack-and-pinion drive, it would have been obvious to utilize the techniques disclosed in Aoki in combination with those seen in Hilgers-Murakami in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the tooth shape in Hilgers-Murakami with the helical or herringbone tooth shape taught in Aoki in order to obtain predictable results; those results being a quieter rack-and-pinion drive, thereby providing a quieter overall sucker rod pump assembly.

Conclusion
Applicant's amendments filed on February 17th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC